Citation Nr: 1413079	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the RO. 

In September 2012, the Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO).

In June 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the June 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not to have had its onset following the Veteran's exposure to excessive levels of noise while on active duty.  

2.  The currently demonstrated bilateral sensorineural hearing loss disability as likely as not had its onset following the Veteran's exposure to harmful noise levels during service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Board in this case concedes that the Veteran was exposed to elevated and harmful noise levels in connection with his duties during service.  

The VA treatment records and the January 2012 VA examination provided medical evidence that the Veteran currently suffers from tinnitus.

The January 2012 VA examiner found the tinnitus unrelated to service, however, the examiner did not address the Veteran's credible lay statements that his tinnitus had it onset during service and had continued since that time.  

The Board finds that the Veteran provided competent and credible testimony regarding a ringing in his ears during service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following the Veteran's exposure to excessive noise levels during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.   


Hearing Loss

While the January 2012 VA examiner found that the Veteran's bilateral hearing loss was not related to his military service, the opinion is of limited probative value as the Veteran's credible lay assertions statements were not fully assessed.  The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley, 5 Vet. App. 155, 159 (1993).

In this case, as noted, the Board concedes that the Veteran was exposed to harmful noise levels incident to his duties while serving on active duty.  Moreover, the medical evidence shows establishes that the Veteran meets the VA's regulatory requirements for a bilateral hearing loss disability.  The only question that remains is if there is a nexus between the bilateral hearing loss and the acoustic trauma during service.

In this case, the Veteran's statements that his bilateral hearing loss began as the result of his exposure to acoustic trauma during service are credible evidence to support his claim.  There is no showing that the Veteran had any significant noise exposure following that incident to his service while on active duty.  

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing the current bilateral sensorineural hearing disability as likely as not had its clinical onset after the Veteran was exposed to excessive and harmful noise levels during service.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


